                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA CITY DIVISION

TERRY EUGENE SEARS,

      Plaintiff,

v.                                            CASE NO. 3:15cv370-MCR-CJK

RICHARD SUBASAVAGE,
Assistant Warden, et al.,

     Defendants.
_________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated February 4, 2019. ECF No. 80. Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                            Page 2 of 2

      2. This case is DISMISSED WITHOUT PREJUDICE pursuant to Fed. R.

Civ. P. 4(m) for plaintiff’s failure to timely effect service of process.

      3. The Clerk shall close the file for all purposes.

      DONE AND ORDERED this 20th day of February 2019.




                                          s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:15cv370-MCR-CJK
